Title: From Thomas Jefferson to James Madison, 23 September 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir  
                     
                     Monticello Sep. 23. 08.
                  
                  Yours of the 20. & 21. were recieved yesterday. I have sent on the letter to Turreau without alteration. it was as little as either the stile or matter of his letter deserved.    I shall be with you probably on Wednesday. mr Barlow stays with us till then, & returns at the same time.
                  The bearer is mr Chisolm the bricklayer who wished to see you before your departure. Dinsmore has suggested a very handsome improvement of your house, & I think the easiest by which you can make a fine room. it is to throw the middle room between your two passages out into a bow on the South side, taking a little from the passages to give it breadth, and with or without a portico there as you please. it will be somewhat in the manner of my parlour. Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               